Citation Nr: 0429282	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-03 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to July 30, 2001, 
for the grant of service connection for bilateral hearing 
loss.  

2.  Entitlement to an effective date prior to July 30, 2001, 
for the grant of service connection for a perforated left 
tympanic membrane.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1957 to April 1958.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 
decision by the Albuquerque Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for bilateral hearing loss and for a perforated ear drum 
(left tympanic membrane), rated 20 percent and noncompensable 
respectively, effective July 30, 2001.  In June 2003, the 
veteran appeared for a personal hearing before a Decision 
Review Officer (DRO) at the RO.  In January 2003, he 
requested a Travel Board hearing.  He canceled that request 
in April 2004.  


FINDINGS OF FACT

1.  The veteran's initial claim of service connection for 
bilateral hearing loss and for a perforated ear drum was 
received by the RO on July 30, 2001; this was more than a 
year after his April 1958 separation from active duty.  

2.  The RO granted service connection for the veteran's 
bilateral hearing loss and perforated ear drum effective from 
the date his claim was received.


CONCLUSION OF LAW

An effective date prior to July 30, 2001, for the grant of 
service connection for bilateral hearing loss and for a 
perforated ear drum is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue, and the claims have been 
considered on the merits.  The veteran was provided VCAA 
notice in September 2001 correspondence from the RO, and in a 
December 2002 supplemental statement of the case (SSOC).  He 
was properly (See VAOPGCPREC 8-2003 (Dec. 2003)) provided 
VCAA notice on the "downstream" issue of the effective date 
for an award of service connection by a statement of the case 
(SOC) issued in November 2002 and by the December 2002 SSOC.  
He was notified (in the April 2002 decision, in the SOC, in 
the December 2002 SSOC, and in an SSOC issued in September 
2003) of everything required, and has had ample opportunity 
to respond or supplement the record.  The case was reviewed 
de novo subsequent to the notice.  

Regarding content of notice, the SOC and SSOCs informed the 
veteran of what the evidence showed, and informed him of the 
controlling law and regulations.  He was advised in the 
September 2001 correspondence and the December 2002 SSOC that 
VA would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The SOC and December 2002 SSOC advised him of what 
the evidence must show to establish entitlement to an earlier 
effective date and what information or evidence VA needed 
from him.  Everything submitted to date has been accepted for 
the record and considered.  While the veteran was not advised 
verbatim to submit everything he had pertaining to his claim, 
he was advised to submit, or provide releases for VA to 
obtain, any pertinent records.  He was expressly asked to 
"tell [VA] about any additional information or evidence that 
you want us to get for you."  Essentially, this was 
equivalent to advising him to submit everything pertinent.  
A DRO reviewed the evidence de novo (see December 2002 and 
September 2003 SSOCs).  VA has obtained all records it could 
obtain.  Development is complete to the extent possible; VA's 
duties to notify and assist are met.  Finally, it is 
noteworthy that the critical facts, i.e., that the veteran's 
last period of active service ended in April 1958, and that 
his original claim of entitlement to service connection for 
hearing loss and a perforated eardrum was received by VA on 
July 30, 2001, are not in dispute.  Thus, the law is 
dispositive, and the Board finds it proper to proceed with 
appellate review.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  It is not prejudicial to the veteran for the Board 
to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Background

Essentially, the veteran contends that the effective date for 
the grant of service connection for hearing loss and a 
perforated eardrum should be in March 2, 1994, as that is 
when private audiometry confirmed he had a hearing loss.  

The veteran's original application for service connection for 
hearing impairment and a perforated left ear drum was 
received by the RO on July 30, 2001.  Service medical records 
include a June 1957 report of examination on his enlistment 
that shows his hearing was within normal limits; 15/15 
bilaterally for both whispered and spoken voice.  Clinical 
records dated in July and August 1957 indicate that the 
veteran was treated for a perforated left ear drum.  An 
October 1957 examination on his release from active duty 
shows his hearing was 15/15, bilaterally, for whispered 
voice, and was 30/15, bilaterally, for spoken voice.  The 
examination report also shows diagnosis of a punctured left 
drum.  

Along with his July 2001 original application for service 
connection, the veteran furnished a private audiometric 
examination report dated March 2, 1994.  The examiner noted a 
decrease in the veteran's hearing, and his difficulty hearing 
high pitched voices.  It was further noted that he had 
"[n]oise exposure in military [and] burst ear drum [left] in 
military."  The diagnosis was moderate to severe high 
frequency sensorineural hearing loss with fair speech 
discrimination, with middle ear function within normal 
limits.  
VA audiological examination in April 2002, the veteran 
complained of difficulty hearing under a wide variety of 
conditions, even with the use of a hearing aid.  He stated 
that he sustained a perforated left tympanic membrane during 
his officer candidate program, and that was the reason he was 
released from officers' training.  Audiometric examination 
revealed moderate sensorineural hearing loss in the right ear 
and mixed hearing loss in the left ear.  Tympanometry showed 
hypermobility of the left tympanic membrane consistent with a 
healed perforation.  The examiner noted that the service 
medical records showing diagnosis of a perforated left ear 
drum were highly consistent with the veteran's description of 
events occurring during active duty, and opined that the 
veteran's hearing loss likely occurred during his period 
active duty.  

In the April 2002 rating decision, the RO granted service 
connection for bilateral hearing loss, rated 20 percent; and 
for a perforated left tympanic membrane, rated noncompensable 
each, effective July 30, 2001.  

At the June 2003 personal hearing, the veteran contended that 
service connection for hearing loss and a perforated ear drum 
should be effective from March 1994, as his hearing loss was 
initially manifested during service, and the earliest 
postservice evidence verifying his hearing loss is the 
private report of audiometric examination on March 2, 1994.  
He asserted that his hearing loss had become severe to such a 
degree that he felt compelled to retire from his teaching 
position.  He expressly acknowledged that he did not file a 
formal claim of service connection for bilateral hearing loss 
and a perforated left ear drum prior to July 2001.  When 
asked if he filed an application for VA benefits when his 
hearing loss was clinically verified in March 1994, the 
veteran stated:

No, I did not.  I did that later when a 
friend of mine who was in the Army 
Special Forces.  He kept telling me to go 
to the VA.  He beat me over the head for 
a year.  And I finally did that, which I 
am glad.  I thanked him for directing me 
to the VA because it has made a big 
difference to me.  But if it hadn't been 
for him, I'm not sure if I would have 
done it.  But it was through his 
encouragement that I came to the VA 
finally, and had final verification of 
the origin of my hearing loss.  

Legal Criteria and Analysis

As was noted, the RO granted service connection for bilateral 
hearing loss and a perforated ear drum in an April 2002 
decision, rated 20 percent and noncompensable respectively, 
effective July 30, 2001, the date on which the veteran's 
claim seeking such benefits was received.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  This rule holds true in 
cases of de novo claims for service connection, except when a 
claim is received within one year after separation from 
service, in which case the effective date of the award is the 
day following separation from service.  38 C.F.R. § 
3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
"Date of receipt" generally means the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. 
§§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 
196 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).
The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits, but only when such reports relate to an examination 
or treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b).

As was noted, the controlling law and regulation provide that 
the effective date of the grant of service connection (here 
for hearing loss and a perforated ear drum) will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  In essence, the determination is based 
on timing, i.e., when the veteran filed the original claim 
for service connection for hearing loss and a perforated ear 
drum.  The Board acknowledges the veteran's statements and 
testimony that hearing loss and a perforated left ear drum 
are shown by service medical records, and that private 
audiometry showed bilateral hearing loss and residuals of a 
perforated left ear drum as early as March 2, 1994.  However, 
his formal claim for service connection for hearing loss and 
a perforated ear drum was not received until July 2001.  
There is nothing in the claims file which may be construed as 
an informal claim brought prior to July 30, 2001, i.e., no 
communication specifying that he seeks service connection for 
hearing loss or a left ear disorder; indeed, the veteran does 
not allege he submitted an earlier claim.  He first filed a 
claim seeking service connection for hearing loss and a 
perforated left ear drum in July 2001 (the RO received the 
claim on July 30, 2001), and there is no provision in the law 
for making the award retroactive to March 1994 (a point in 
time when hearing loss and a perforated ear drum were first 
shown on clinical evaluation) as he seeks.  There is no 
statutory or regulatory authority which would permit the 
Board to grant an earlier effective date in this case.  Thus, 
as a matter of law, the appeal seeking an earlier effective 
date for the grant of service connection for bilateral 
hearing loss and a perforated left ear drum must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The "benefit of the doubt" doctrine does not apply because 
the law is dispositive and the critical facts are not in 
dispute.  



ORDER

An effective date prior to July 30, 2001, for the grant of 
service connection for bilateral hearing loss is denied.  

An effective date prior to July 30, 2001, for the grant of 
service connection for a perforated left tympanic membrane is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



